DETAILED ACTION
This is the final office action regarding application number 16/011854, filed on June 19, 2018, which claims benefit of US 14/641161 filed on March 06, 2015, which claims foreign priority of JP 2014-068387 filed on March 28, 2014.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 25, 2021 has been entered. Claims 1-2, 5-6, 9-15 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on January 4, 2021. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on March 28, 2014. However, the applicant has not filed a certified copy of the English translation of application JP2014-068387.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified 
Claim Objections
Claim 1 is objected to because of the following informalities:  the claimed “and the second holding member” in claim 1, paragraph 6 needs to be “and the second holding portion” as there is no second holding member described in the specification. 
Appropriate correction is required.
Claim Interpretation
The claimed “the engaging protrusion being inserted into the through hole and welded to an other one of the first holding portion and the second holding member” is interpreted as the engaging protrusion is “inserted into the at least one through hole” of one of the members “and joined to the other holding portion of the linking member” as described in Page 3, Paragraph 1 of the specification submitted with the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9-12, 15 are rejected under 35 USC 103 as being unpatentable over Giugliano et al., US 7188392(hereafter, Giugliano et al.) and Matsushita, JPY 1975040004 (hereafter, Matsushita) and further in view of Matuschek et al., US8632108 (hereafter Matuschek et al.).
Regarding Claim 1, Giugliano et al. teaches
“Member joining structure, comprising:” (Column 1, lines 13-24 teaches “a structure having a cavity in which an extension or rib of a first part, such as a plastic panel for example, may be engaged, and they are also suitable to be engaged reversibly in a slot of second part, such as a metal sheet or the frame of a car for example. The invention also pertains an assembly of the 
“a second member;” (Column 1, lines 13-24 teaches “a structure having a cavity in which an extension or rib of a first part, such as a plastic panel for example, may be engaged, and they are also suitable to be engaged reversibly in a slot of second part, such as a metal sheet or the frame of a car for example.” Hence it is established in prior art that joining structures can have two members joined by a linking member.)
 “and a linking member disposed between the first member and the second member” (The claimed “disposed” is interpreted as placed according to Merriam-Webster dictionary. Abstract, Fig. 4, and 4B teaches linking member 10 joining first and second members 46 and 48)
“wherein the linking member comprises: a first holding portion and a second holding portion” (annotated Fig. 1, reference elements 12 and 14)
“each being plate shaped including a base edge, a tip edge opposite to the base edge, and side edges extended from ends of the base edge to ends of the tip edge” 
“wherein the first holding portion and the second holding portion face one another”( Fig.1, Fig. 1B, Fig. 4A, reference elements 12 and 14 face one another)
“and hold the first face and the second face of the first member therebetween” (this claimed element is showing intended use of the linking member, see MPEP 2112.02. Fig. 4A, 4B teaches reference elements 12 and 14 holding both faces of member 46 between them)
“an engaging protrusion provided on at least one of the first holding portion and the second holding portion at a position away from the side edges” (Fig. 8 teaches reference elements 36a,36b and 20a,20b as protrusions away from the side edges of the holding portions, reference elements 12 and 14)
“a first supporting portion extending from the base edge of the first holding portion;” ( Annotated Fig. 1B)
“a second supporting portion extending from the base edge of the second holding portion;”(Annotated Fig. 1B)
“an attaching portion extending from the first supporting portion via a first fold portion,” (Annotated Fig. 1B)


    PNG
    media_image1.png
    321
    463
    media_image1.png
    Greyscale


Annotated Fig. 1 of Giugliano et al. teaches the linking member with tip edge, side edge, and base edge. The plate shaped reference elements 12 and 14 are taught as the first and second holding portions. Reference elements 12 and 14 face each other and can hold any member in between.



    PNG
    media_image2.png
    383
    472
    media_image2.png
    Greyscale

Annotated Fig. 1B of Giugliano et al. teaches the side view of the linking member 


    PNG
    media_image3.png
    296
    228
    media_image3.png
    Greyscale

Fig. 4A of Giugliano et al. teaches any member (reference element 46) held between two holding portions (reference elements 12, 14) of the linking member (reference element 10).

    PNG
    media_image4.png
    288
    267
    media_image4.png
    Greyscale

Fig. 4B of Giugliano et al. teaches member, reference element 48, held between reference elements 28a and 28b.

    PNG
    media_image5.png
    329
    527
    media_image5.png
    Greyscale

Annotated Fig. 8 of Giugliano et al. teaches protrusions 36a and 36b away from the side edges. Fig. 8 also teaches attaching portion, reference element 16, connecting the holding portions, reference elements 12 and 14. The attaching portion is folded to make the U-shaped linking structure. 
However, Giugliano et al. does not teach an attaching portion with a pair of side extensions connecting the holding portions that can hold a second member.
Matsushita teaches an L shaped leg with a mounting hole formed on one side and a projection on the other side. The leg is used to connect two different members –one through the mounting hole and the other through the projection (Fig. 1, 3 of the attached foreign publication) and reduces vibration noise of the members. Matsushita also teaches that these legs can be used to connect a variety of casings which simplifies inventory control (Paragraph 11, page 2 of the attached machine translated publication).
 

    PNG
    media_image6.png
    392
    565
    media_image6.png
    Greyscale

Annotated Fig. 1 of Matsushita teaches an L-shaped linking member, reference element 5, with mounting hole (reference element 6), and holding portions (reference element 8). 




    PNG
    media_image7.png
    264
    549
    media_image7.png
    Greyscale

Annotated Fig. 3 of Matsushita teaching top view of the linking member (reference element 5) holding any member (reference element 3) in between. The hole, reference element 6, on attaching portion can hold a second member.
Matsushita teaches
“the attaching portion being coupled to the second member;” (Annotated Fig. 3 teaches a mounting hole 6 on the attaching portion that can be coupled to a second member)
“ a pair of side extensions extending from the attaching portion via a fold-back portion” (Annotated Fig. 1 and Fig. 3)
“the pair of side extensions extending following both sides of the attaching portion to the second supporting portion,” (The claimed element is interpreted as the attaching portion with side extensions connect first and second holding portions. Annotated Fig. 1 and Fig. 3 teaches that the 
“the pair of side extensions continuing to the second supporting portion via a second fold portion” (The claimed element is interpreted as the attaching portion with side extensions connect first and second holding portions. Annotated Fig. 1 teaches that the attaching portion with the mounting hole and side extensions is connected to the first and second holding portions (reference element 8) via multiple folds. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the linking member of Giugliano et al. and modify it to the L shaped linking member of Matsushita. Giugliano et al. teaches a U-shaped structure in Fig. 1 made by folding the bottom portion (reference element 16). The bottom portion (reference element 16) of Giugliano et al. can be folded again at the base edges of both holding portions (reference elements 12, 14) to make the L shaped linking member of Matsushita. A person of ordinary skill would have been motivated to do so as these L shaped legs can be used to connect a variety of casings, hence variety of members which simplifies inventory control (Paragraph 11, page 2 of the 
Modified Giugliano et al. teaches a linking member joining two different members where one member is made of plastic and the other is made of steel and a vehicle assembly comprising these elements. Modified Giugliano et al. teaches , 
 “the engaging protrusion being inserted into the through hole and welded to an other one of the first holding portion and the second holding member;” (The claimed element “welded to an other” is interpreted as the first and second holding portion can hold a member in between. Giugliano et al. teaches protrusions, reference elements 36a and 36b, holding a member 46 in Fig. 4A.)
However Giugliano et al. does not teach a first member with a through hole. 
Matuscheck et al. teaches crash box between a bumper and a beam of a motor vehicle body to reduce damage. Matuschek  et al. teaches crash box 10 partially overlapping a mount profile of the longitudinal beam. Column 5, lines 45-55 teaches “the mount profile of the longitudinal beam and the fastening 
 Matuscheck et al. teaches
“A first member including a first face, a second face opposite to the first face, and a through hole formed so as to continue from the first face to the second face;”   (Fig. 7 and 8 teaches crash box 10 with a hollow fastening profile with side walls and through openings 24 and 26.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pillar shaped member of modified Giugliano et al. to a crash box comprising hollow tube with through holes as taught by Matuscheck et al. A person of ordinary skill would have been motivated to do so because crash boxes function as impact energy 

    PNG
    media_image8.png
    466
    660
    media_image8.png
    Greyscale

Figure 7 and 8 of Matuschek et al. showing hollow crash box 10 with holes 24, 26 through side walls 
Regarding Claim 5, Giugliano et al. also teaches 
“first holding portion includes a slit formed to extend along at least one of the base edge and the tip edge” 
Regarding Claim 9, Giugliano et al. also teaches 
“the first holding portion and the second holding portion at tip edges thereof are separated from each other and leave a gap therebetween” (Fig. 1).
Regarding Claim 10, Giugliano et al. also teaches 
“tip edges of the first and second holding portions are parallel to each other” (Fig. 1).
Regarding Claim 11, Giugliano et al. also teaches 
“tip edges of the first and second holding portions face away from each other with a gap therebetween” (Fig. 1)
Regarding Claim 12, Giugliano et al. also teaches 
“a gap is formed between the tip edge of the first holding portion and a tip edge of the second holding portion such that the tip edges are non-continuous with respect to each other.” (Fig. 1)
Regarding claim 15, Giugliano et al. does not teach the attaching portion with side extensions. Matsushita et al. teaches 
“The member joining structure according to claim 1, wherein a width of the attaching portion is less than a distance between outer edges of the pair of side extensions.”  (Fig. 1 and Fig. 3 teaches the width of the mounting hole 6 is less 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the linking member of Giugliano et al. and modify it to the L shaped linking member of Matsushita. Giugliano et al. teaches a U-shaped structure in Fig. 1 made by folding the bottom portion (reference element 16). The bottom portion (reference element 16) of Giugliano et al. can be folded again at the base edges of both holding portions (reference elements 12, 14) to make the L shaped linking member of Matsushita. A person of ordinary skill would have been motivated to do so as these L shaped legs can be used to connect a variety of casings which simplifies inventory control (Paragraph 11, page 2 of the attached machine translated publication, Matsushita).
Claim 2 and 6 are rejected under 35 USC 103 as being unpatentable over Giugliano et al., US 7188392(hereafter, Giugliano et al.)  and  further in view of Matsushita, JPY 1975040004 (hereafter, Matsushita) and further in view of Matuschek et al.,US8632108 (hereafter Matuschek et al.) as applied to claim 1 above, and further in view of Leek et al., US 6840020 (hereafter Leek et al.).
Regarding claim 2, modified Giugliano et al. does not teach curved side extension.
Leek et al. teaches a clip with curved extensions joining two different members (Fig. 2-5). 

    PNG
    media_image9.png
    819
    1156
    media_image9.png
    Greyscale

Fig. 2 and 3 of Leek et al. teaches curved extensions, reference element 22, strengthens flange, reference elements 7 and 8
Leek et al. teaches 
“ wherein the side extensions are curved in an extending direction thereof.” (In Fig. 2-5 and Column 4, lines 36-52, Leek et al. teaches curved extensions 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the side extensions of the linking member of modified Giugliano et al. as curved side extension as taught by Leek et al. A person of ordinary skill would have been motivated to do so as these curved side extensions strengthens the holding portions as taught by Leek et al. in Fig. 2-5, column 4, lines 36-52. Since the technique to improve strength of the linking members with curved extension was known in the prior art the claim would have been obvious. MPEP § 2143, D.
Regarding Claim 6, Giugliano et al. also teaches 
“first holding portion includes a slit formed to extend along at least one of the base edge and the tip edge” (Fig. 6, reference elements 42 a,b)

    PNG
    media_image10.png
    337
    225
    media_image10.png
    Greyscale

Fig. 6 of Giugliano et al. teaching slits (Reference elements 42a, b)
Claim 13 and 14 are rejected under 35 USC 103 as being unpatentable over Giugliano et al., US 7188392(hereafter, Giugliano et al.)  and  Matsushita, JPY 1975040004 (hereafter, Matsushita) and further in view of Matuschek et al.,US8632108 (hereafter Matuschek et al.) as applied to claim 1 above, and further in view of Noyori, US 20150001866 (hereafter Noyori).
Regarding claim 13, Giugliano et al. teaches that the first member 46 can be made of plastic and shaped as pillar in abstract. However, it does not explicitly teach a cylindrical shock absorbing member. 
Noyori teaches vehicular shock absorbing structure. Noyori teaches  
“The member joining structure according to claim 1, wherein the first member includes a shock absorbing member of a vehicle, and the shock absorbing member has a cylindrical shape and includes a fiber reinforced plastic.”  (Abstract teaches a crash box with hollow structure as a vehicular shock absorbing device. Fig. 2 and 3 teaches the cylindrical shape of the crash box. Paragraph [33] teaches that crash box is made of resin materials for example “composite resin materials such as fiberglass-reinforced polypropylene, fiberglass-reinforced polyamide and carbon-fiber-reinforced polypropylene.” Hence all the elements of the claim was known in prior art.)

    PNG
    media_image11.png
    607
    578
    media_image11.png
    Greyscale

Fig. 4 of Noyori teaches cylindrical crash box placed between bumper and vehicle body and joined to vehicle body by an L-shaped linking member
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the pillar shaped member of modified Giugliano et al. with a cylindrical shaped, shock absorbing crash box as taught by Noyori. A person of ordinary skill would have been motivated to do so to prevent damage to the vehicle body as taught by Noyori in abstract. Since the technique to reduce damage to a vehicle using crash box coupled to vehicle body was known in the prior art, the claim would have been obvious to yield predictable results. MPEP § 2143, D.
Regarding claim 14, Giugliano et al. teaches 
“The member joining structure according to claim 13, wherein the attaching portion is welded to the second member, and the second member includes a steel plate disposed within the vehicle.” (Abstract teaches that the linking member can be joined to a metal frame of a car where the metal frame is a second member. The scope of the claimed “the attaching portion is welded to the second member” is similar to claim 1 and hence rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on March 25, 2021 with respect to claim(s) 1-2, 5-6, 9-15 have been considered but are moot because the new ground of th, 2021 are withdrawn due to the amendment of claim 1. However, upon further consideration, a new ground(s) of rejection is made in view of Giugliano et al., Matsushita, Leek et al., Matuschek et al., and Noyori as discussed above.
 The applicant amended the claim 1 to include first member and second member as part of the joining structure and argued that it makes the structure distinguishable over Giugliano et al. and Matsushita. However, as discussed above Matuscheck et al. teaches crash box between a bumper and a beam of a motor vehicle body. Matuscheck et al. teaches
“A first member including a first face, a second face opposite to the first face, and a through hole formed so as to continue from the first face to the second face;”   (Fig. 7 and 8 teaches crash box 10 with a hollow fastening profile with side walls and through openings 24 and 26.)
Matuschek  et al. teaches crash box 10 partially overlapping a mount profile of the longitudinal beam. Column 5, lines 45-55 teaches “the mount profile of the longitudinal beam and the fastening profile of the crash box have through-openings which are aligned to one another and are able to be penetrated by a fastening element, for instance by a screw bolt. At least one of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the pillar shaped member of modified Giugliano et al. to a crash box comprising hollow tube with holes as taught by Matuscheck et al. A person of ordinary skill would have been motivated to do so because crash boxes function as impact energy absorbing elements and prevent damage as taught by Matuschek et al. in column 1, lines 17-24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP2004284544 (Shock absorber)
KR 100775806 (crash box in automotive bumper system)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761